DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed August 29, 2022.  Claims 16, 23, and 25-26 have been amended.  Claims 16-35 are pending.  Claims 16-28 are rejected. Claims 29-35 have been previously withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21, 23, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1680024 A (hereinafter KOERNER) included in applicant’s information disclosure statement filed May 24, 2020.
Regarding claim 16, KOERNER discloses a machine for packaging cigarettes for supplying any gaps in the train (page 1, lines 1-10).  KOERNER discloses 
- a transporter (Fig. 1, drum 1) comprising multiple flutes (Fig. 1, grooves 2 and 2x) located transversally with respect to a transporting direction and adapted to transport rod-like elements ; 
- a feeding duct (Fig. 1, hopper 4) for feeding the rod-like element; 
- a rotary replenishing element (Fig. 1, supplementary drum 6) having an axis of rotation, comprising at least one transferring seat (Fig. 1, cigarette holding grooves 7x) for receiving the rod-like element from the feeding duct in a receiving zone (See annotated figure comparison below) and for transferring the rod-like element to the flute of the transporter in a transferring zone (See annotated figure comparison below), wherein the rotary replenishing element is adapted to repeatedly pass the same rod- like element through the transferring zone before transferring that rod-like element to the flute of the transporter; and 
- a transferring mechanism (Page 1, lines 78-86) for effecting the transfer of the rod-like element from the transferring seat to the flute of the transporter and adapted to transfer the rod-like element towards the flute of the transporter with a force supplemental to gravitational force.  The machine disclosed in KOERNER is necessarily exerting forces that supplement gravitational force.  For example the rotation of the drum introduces centripetal force that is adapted to transfer the rod-like element around the drum in the flute.
Regarding claim 17, KOERNER discloses the device of claim 16, as discussed above.  KOERNER further discloses wherein the rotary replenishing element comprises at least two seats.  As shown in Fig. 1 there are several cigarette holding grooves 7x.
Regarding claim 18, KOERNER discloses the device of claim 16, as discussed above.  KOERNER further discloses wherein the transferring mechanism comprises movable pushing-off elements.  KOERNER discloses Fig. 2 with a lever 12 and a light finger 13 that move and engage with the feed drum and auxiliary drum (Page 2, lines 1-22).
Regarding claim 19, KOERNER discloses the device of claim 17, as discussed above.  KOERNER further discloses wherein the transferring mechanism comprises movable pushing-off elements.  KOERNER discloses Fig. 2 with a lever 12 and a light finger 13 that move and engage with the feed drum and auxiliary drum (Page 2, lines 1-22).
Regarding claim 20, KOERNER discloses the device of claim 16, as discussed above.  KOERNER further discloses wherein the transferring mechanism comprises a pivotal lever on which an axis of rotation (V) of the rotary replenishing element is mounted.  KOERNER discloses Fig. 2 with a lever 12.  The lever is mounted to a shaft 9 (Page 2, lines 1-7) which is considered to be at the axis of rotation of the rotary replenishing element.  
Regarding claim 21, KOERNER discloses the device of claim 17, as discussed above.  KOERNER further discloses wherein the transferring mechanism comprises a pivotal lever on which an axis of rotation (V) of the rotary replenishing element is mounted.  KOERNER discloses Fig. 2 with a lever 12.  The lever is mounted to a shaft 9 (Page 2, lines 1-7) which is considered to be at the axis of rotation of the rotary replenishing element.  
Regarding claim 23, KOERNER discloses the device of claim 16, as discussed above.  KOERNER further discloses wherein the transferring seat has an axis of rotation (Y) that circulates around the axis of rotation (X) of the rotary replenishing element.  See annotated Fig. 2 below.

    PNG
    media_image1.png
    495
    793
    media_image1.png
    Greyscale

Regarding claim 25, KOERNER discloses the device of claim 23, as discussed above.  KOERNER further discloses wherein the transferring seat is mounted on an arm (Fig. 2, arm 18x) and connected to a first gear wheel coupled with a second gear wheel.  

    PNG
    media_image2.png
    523
    596
    media_image2.png
    Greyscale


Regarding claim 27, KOERNER discloses the device of claim 16, as discussed above.  KOERNER further discloses wherein a velocity imparted to the rod-like element by the transferring seat in the transferring zone is equal to a velocity of the flute.  The velocity experienced by the rod-like element is inherently the velocity of the velocity of the flute as the rod-like element is contained within the flute.  
Regarding claim 28, KOERNER discloses the device of claim 16, as discussed above.  KOERNER further discloses wherein a velocity imparted to the rod-like element by the transferring seat in the transferring zone is equal to a velocity of the flute.  The velocity experienced by the rod-like element in the transfer seat is inherently the velocity of the velocity of the flute as the rod-like element is captured within the flute.  Further KOERNER discloses that as the drum passes the device, a cigarette will pass downward (Page 1, lines 44-51).  At the moment of transfer the velocities are equal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KOERNER as applied to claim 16 above, and further in view of  US 20040129531 A1 (hereinafter NAGAI).
Regarding claim 22 KOERNER discloses the device of claim 16, as discussed above. KOERNER does not explicitly disclose, wherein the transferring mechanism comprises a negative pressure supply unit and a compressed air supply unit.
NAGAI teaches an apparatus with transport grooves for moving cigarettes (Abstract).  NAGAI teaches that the cigarettes are moved from the transport grooves by compressed air source (Fig. 4 connection at outer air tube 100) and held in place with suction holding (¶17).  NAGAI teaches a negative pressure chamber 56 (Figs. 3-4, ¶63).  The negative pressure suck to receive cigarettes from the transport drum (¶66).  The compressed air is used to eject the cigarettes from the eject grooves (¶84).  NAGAI teaches that the use of suction and compressed air is used to improve the production capacity and speed at which the artless are transported along the transport path (¶8 and ¶10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KOERNER to include wherein the transferring mechanism comprises a negative pressure supply unit and a compressed air supply unit.  A person of ordinary skill in the art would obviously use a compressed air system and a negative pressure supply unit in the movement of cigarettes.  Doing so would move the cigarette and result in improved production capacity and speed.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KOERNER as applied to claim 16 above, and further as evidenced by “Vector Nature of Rotational Kinematics” by LumenLearning (hereinafter LUMEN)
Regarding claim 24 KOERNER discloses the device of claim 23, as discussed above. KOERNER may not explicitly disclose, wherein the seat of rotary replenishing element is connected to a first gear wheel with the axis (Y) rotating with a first rotational velocity (ol), a second gear wheel coupled to the first gear wheel rotating with a second rotational velocity (o2), and a rotational velocity (oy) of the seat depends on a difference between the first rotational velocity (ol) and the second rotational velocity (o2).
KOERNER teaches that the revolution of the supplemental drum 6 and feed drum may be at the same peripheral speed (Page 1, lines 66-86, Fig 1).  In another embodiment (Fig. 2) the drum 8 only rotates when a groove is detected to be empty (Page 2, lines 1-23).  In this case, the rotational velocity of the drums is variable and would not be the same.  LUMEN evidences that rotational velocity, also known as angular velocity, is a vector which means it has both magnitude and direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KOERNER to include wherein the seat of rotary replenishing element is connected to a first gear wheel with the axis (Y) rotating with a first rotational velocity (ol), a second gear wheel coupled to the first gear wheel rotating with a second rotational velocity (o2), and a rotational velocity (oy) of the seat depends on a difference between the first rotational velocity (ol) and the second rotational velocity (o2).  A person of ordinary skill in the art would immediately recognize that gears and discs in rotation have varying rotational velocities.  Since the rotational velocity includes both a magnitude and a direction, the nature of the gears rotating in opposite directions, clockwise and counterclockwise, inherently create a difference in rotational velocities.  
Regarding claim 26 modified KOERNER discloses the device of claim 24, as discussed above. KOERNER further discloses wherein the transferring seat is mounted on an arm (Fig. 2, arm 18x) and connected to the first gear wheel coupled with the second gear wheel.  As shown in annotated Fig. 2, the arm is connected to transferring mechanism at the axis Y.

    PNG
    media_image1.png
    495
    793
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive.
Applicant argues, “[I]n Koerner the supplementation of deficiencies of the empty grooves of drum 1 is effected by free falling of cigarette from the drum 6 to the drum 1 solely under the force of gravity. In order for the process to be effective, the speed of rotation of the drums must be low, since at high speeds, the cigarette will not fall within the time window while there is an opening between the drums 1 and 6 (i.e. under the sole gravitational acceleration it will not gain sufficient speed to move sufficiently far towards the empty groove). And at moderate speeds the cigarette may fall partially and may block the passage between the drums 1 and 6. Therefore, the supplemental drum 6 is not able to supplement cigarette to the feed drum 1 at high speeds.”  The amendment presented recites, “adapted to transfer the rod-like element towards the flute of the transporter with a force supplemental to gravitational force”, as explained above, the machine of KOERNER discloses transfer of the rod like element toward the flute with an additional force, namely centripetal force.  Though KOERNER further relies on gravitational force to transfer the rod-like articles, centripetal force is also applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747